Order dismissing writ of habeas corpus affirmed. Ho opinion. Lazansky, P. J., Young, Tompkins and Davis, JJ., concur; Hagarty, J., concurs in the result. He is, however, of opinion that the relator is entitled to have determined at this time the legality of the additional sentence of not less than five nor more than ten years, imposed under the provisions of section 1944 of the Penal Law, and that the proper procedure is by way of an application for an order of mandamus. (People ex rel. Sloane v. Lawes, 255 N. Y. 112.)